5IZ-/5
                     ELECTRONIC RECORD



COA#      04-13-00596-CR                 OFFENSE:          SEXUAL ASSAULT

          MARIO JOSUE QUINTERO V.
STYLE: the state of texas                COUNTY:           MEDINA

                   AFFIRMED AS
COA DISPOSITION:   MODIFIED              TRIAL COURT:      38th DISTRICT COURT


DATE: 04/15/15            Publish: NO    TC CASE #:        11-07-10748-CR




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         MARIO JOSUE QUINTERO V.
STYLE:   THE STATE OF TEXAS                     CCA #:
                                                              5/* -/T
     PRO sa                   Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

      fe^^                                     JUDGE:

DATE: Ov/j-C (jLD/J-                           SIGNED:.                 PC:_
JUDGE:   fk./Lu^—.'                            PUBLISH:                 DNP:




                                                                            MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: